DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT IN RESPONSE TO NON-FINAL OFFICE ACTION AND INTERVIEW SUMMARY”, which was filed on April 7, 2021.  In the Amendment, Applicant amended Claims 1, 3, 15 and 17; cancelled no claim(s); and added no claim(s).  No claim(s) was previously cancelled.  Therefore, Claims 1-20 remain pending.  Of the pending claims, Claims 1, 9 and 15 remain independent claims.

As noted in the previous Office action, Applicant made an election without traverse to prosecute the claimed invention as recited in Claims 1-8 and 15-20 (Invention I).  Applicant has affirmed this election via Applicant’s Amendment filed on April 7, 2021.  Claims 1-8 and 15-20 are examined in this Office action with Claims 9-14 being withdrawn from current consideration.  Of the examined claims, Claims 1 and 15 are independent claims.

The present application (U.S. App. No. 16/340,654) and its corresponding PCT application were both filed after March 16, 2013, and, therefore, the present application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 

Examiner notes that Applicant previously amended its specification to indicate that this application (U.S. App. No. 16/340,654) is a U.S. national phase application of PCT App. No. PCT/US2016/056269, filed on October 10, 2016.

Benefit/Priority Claim
The effective filing date of this application (U.S. App. No. 16/340,654) is its parent filing date of October 10, 2016.  No claim(s) for foreign priority exists in this application.

Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes all objections to Claims 3 and 17; therefore, the Examiner withdraws all claim objections.
Applicant’s Amendment overcomes all previous rejections under 35 U.S.C. § 112; therefore, the Examiner withdraws all previous rejections under § 112.  However, Applicant’s Amendment introduces new rejections to Claims 1-8 and 15-20 under 35 U.S.C. § 112(b) of the AIA ; therefore, the Examiner asserts § 112(b) rejections to Claims 1-8 and 15-20, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 1-8 and 15-20 under 35 U.S.C. § 101; therefore, the Examiner maintains/asserts § 101 rejections to Claims 1-8 and 15-20, as provided below.
Applicant’s Amendment does not overcome prior art rejections to Claims 1-8 and 15-20 under 35 U.S.C. § 101; therefore, the Examiner maintains/asserts the prior art rejections to Claims 1-8 and 15-20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

Regarding independent Claims 1 and 15, since it is unclear as to what the phrase “the corresponding service provider” makes antecedent reference to in the independent claims, Claims 1 and 15 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the corresponding service provider” (bolding emphasis added) refers to one of the recited “intermediate service providers”, refers to one of the recited “multiple service providers”, refers to the “respective one of multiple service providers” (bolding emphases added) that is associated with recited “identifier”, refers to all of the “multiple service providers”, refers to all of the “intermediate service providers”, or refers to some combination thereof.  Thus, Claims 1 and 15 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  In short, there is insufficient antecedent basis for the phrase “the corresponding service provider” as recited in Claims 1 and 15.  Consequently, Claims 1 and 15 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.  For purposes of this Office action, “the corresponding service provider”, as recited in the independent claims, is understood to be any service provider that corresponds to either one of the multiple service providers or one of the intermediate service providers.

Regarding Claims 3, 7, 17 and 20, since it is unclear as to what the phrase “the at least one service provider” (bolding emphasis added) makes antecedent reference to in the independent claims, Claims 3, 7, 17 and 20 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  Thus, Claims 3, 7, 17 and 20 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the at least one service provider” (bolding emphasis added) refers to  of multiple service providers” that is associated with recited “identifier”, refers to all of the “multiple service providers”, refers to all of the “intermediate service providers”, or refers to some combination thereof.  In short, there is insufficient antecedent basis for the phrase “the at least one service provider” as recited in Claims 3, 7, 17 and 20.  Consequently, Claims 3, 7, 17 and 20 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.  For purposes of this Office action, “the at least one service provider”, as recited in Claims 3, 7, 17 and 20, is understood to be any service provider that corresponds to either one of the multiple service providers or one of the intermediate service providers.

In addition with respect to Claims 1 and 15, Examiner notes that each independent claim recites the term “or”, which introduces alternative language in the phrase “one or more client attributes” recited in Claims 1 and 15, and therefore, “one or more client attributes” as recited in Claims 1 and 15 does not require more than one client attribute.  Consequently, in context of Claims 1 and 15 comprising no more than one client attribute, it is unclear as to what the phrase “the client attributes” (bolding and underlining emphases added) means in the context of only a single client attribute, as recited within the broader scope of Claims 1 and 15.  Thus, independent Claim 1 and 15 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.

Claims 2-8 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-8 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 16-20 depend from independent Claim 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 16-20 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the examined claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-8 and 15-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-8 and 15-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-8 and 15-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite identifying individuals to be notified of a news event (i.e., recited “alert message descriptive of the news event”) based on rules (i.e., recited “semantic rules”) and information retrieved about the individuals (i.e., recited “client attributes”) as more particularly recited in the examined claims save for recited (non-abstract claim elements): (independent Claims 1 and 15) electronic alerts; one or more clients; a plurality of clients; intermediate service providers; one or more processors; multiple service providers including a respective one; “retriev[ing]…from an electronic database”; (only Claims 1-2, 6-7, 15-16 and 19-20) text; (only Claims 3, 7, 17 and 20) at least one service provider; (only Claims 1-3 and 15-17) a respective electronic alert message; (only Claim 1) one or more processors of a centralized information provider; (only Claim 15) processing hardware and a non-transitory computer-readable memory storing thereon instructions that are executable by the processing hardware to cause i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, Applicant’s examined claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a centralized information provider being computer networked to an electronic database and various service providers recited in Claim 15).  Instead, any improvement is to the underlying abstract idea of identifying individuals to be notified of a news event based on rules as well as information retrieved about the individuals (i.e., recited “client attributes”).  SAP Am., Inc. v. InvestPic, LLC, No. 2017-

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of applying encompasses a data instructional or rule execution/processing functions performed by virtually all general purpose computers; each of the steps of applying encompasses a data recognition/calculation function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of automatically populating encompasses a data saving or storage function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; each of the steps of generating a metric encompasses a mathematical calculation or identification function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; and each of the steps of transmitting and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Furthermore regarding implementing Applicant’s abstract idea with no more than a generic computer processor to generally link Applicant’s abstract idea to a particular technological environment or field of use, Examiner notes that Applicant’s disclosure mentions at paragraph [0087] of U.S. Patent Application Publication No. 2020/0050999 of Lovell et al. (hereinafter “Lovell”) that Applicant’s “one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). For example, at least some of the functions may be performed by a group of computers (as examples of machines including processors). These operations are accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).”  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s instant claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under America Invents Act (AIA ) 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0074191 of Feng et al. (hereinafter “Feng”).

Regarding Claim 1, Feng discloses a method for facilitating efficient distribution of electronic alerts to clients via intermediate service providers, the method comprising: 
receiving, by one or more processors of a centralized information provider, a text describing a news event (e.g., receiving a text that describes/mentions a news event — Feng at ¶¶ [0003] and [0038]; “…event is received from each of the notification channels” —Feng at ¶ [0003]; “event alerts related to private data such as instant messages…or SMS (Short Messaging Service) messages” —Feng at ¶ [0038]; “receiving an event from one of the channels 140…. events can be generated Feng at ¶ [0050]; and “centralized alerts management” —Feng at ¶ [0040]); 
receiving, by the one or more processors, semantic rules for processing the text, wherein each of the semantic rules, when satisfied, specifies a correspondence to one or more client attributes (e.g., receiving sematic rules of textual concepts/ideas that correspond to a client attribute/client-profile-characteristic — Feng at ¶¶ [0040], [0043] and [0048]; Figure 2 of Feng; “user selects to receive the keyword news alerts” —Feng at ¶ [0040]; “a user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]);
applying, by the one or more processors, the semantic rules to the text to determine to which of the client attributes the text corresponds (e.g., applying the sematic rules to determine correspondence between one or more client attributes and the text — Feng at ¶¶ [0003], [0040], [0046] and [0050]; “matching user subscription data with the received events” —Feng at ¶ [0003]; “forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]; “When an event is received, the matching module 404 matches the received event to the alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; and “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]); 
retrieving, by the one or more processors from an electronic database, (i) identifiers for a plurality of clients, (ii) a set of the client attributes for each of the plurality of clients, and (iii) for each of the plurality of clients, an identifier of a respective one of multiple service providers (e.g., retrieving client identifiers for respective client devices, client attributes and client service providers — Feng at ¶¶ [0033], [0040]–[0041], [0046] and [0050]; “user registers with the subscription module…to receive updates or alerts from the various channels. During the registration process, the user can provide subscription information 152 such as…the details of the channels from which the user desires to receive Feng at ¶ [0033]; “user may be identified by the matching module” —Feng at ¶ [0046]; and “A module can include sub-modules…. Modules may …be loaded and executed by one or more servers. One or more modules may be grouped into an engine or an application” —Feng at ¶ [0061]); 
generating, by the one or more processors for each of the plurality of clients, a respective metric of relevance of the news event based on the client attributes of the client and the client attributes to which the text was determined to correspond (e.g., generating a relevance metric of the event based on the client attributes and the determined correspondence — Feng at ¶¶ [0040], [0043] and [0046]; Figure 2 of Feng; “matching user subscription data with the received events” —Feng at ¶ [0003]; and “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event” —Feng at ¶ [0050]); and 
transmitting, to the multiple service providers by the one or more processors, a respective electronic alert message descriptive of the news event and an indication of a respective set of clients of the corresponding service provider whose metrics of relevance exceed a certain threshold, for distribution by the corresponding service provider to some or all of the set of clients (e.g., transmitting an alert message as well as an identification of those clients to receive the alert message about the news event — Feng at ¶¶ [0037], [0040] and [0043]; “event alert 154 thus generated is communicated to the delivery module 106 for transmission to the various user devices 110, 112 and 114….” —Feng at ¶ [0036]; “generated alerts can be forwarded to the delivery module 106 for further transmission to the user” —Feng at ¶ [0047]; “unified end-user notification platform delivers event alerts to different types of clients” —Abstract of Feng; Feng at ¶¶ [0046]–[0048] and [0061]; and “instant messages (IMs), short messaging channels (SMS)….can register with the unified notification module 100 in order to provide events/updates to its registered users” —Feng at ¶ [0033]).

Regarding Claim 2, Feng discloses the method of claim 1, further comprising transmitting the one or more client attributes to which the text was determined to correspond, along with the alert message and the indication of a set of clients (e.g., Feng at ¶¶ [0036]–[0037] and [0040]–[0048]; “events are received by the unified notification platform which matches the received events with the user subscription data to identify subscribers and their respective delivery options” —Abstract of Feng; Figure 2 of Feng; “centralized alerts management” —Feng at ¶ [0040]; and “two users can receive two different alerts related to the same event” —Feng at ¶ [0050]).

Regarding Claim 3, Feng discloses the method of claim 1, further comprising: providing, to the at least one service provider, a provider user interface including at least one of:   a first control for transmitting a bulk email based on the alert message to some or all of the clients, and a second control for creating internal tasks related to the alert message for a set of clients and linking the set of clients to the alert message for subsequent tracking (e.g., Feng at ¶¶ [0033] and [0038]–[0039]).

Regarding Claim 4, Feng discloses the method of claim 1, the method further comprising: providing, to an operator at a workstation, an operator user interface including a control for modifying the semantic rules applied to the news event (e.g., providing a user interface (UI) for managing alerts and corresponding semantic rules — Figure 2 of Feng; “a user interface 254 associated with the unified notification module 100 is provided to the user for selection of the various channels 140 and associated criteria” —Feng at ¶ [0049]; and Feng at ¶¶ [0040]–[0043]).

Regarding Claim 5, Feng discloses the method of claim 4, wherein providing the operator user interface further includes provides a control for modifying or building a query made up of several criteria, to identify clients matching the several criteria (e.g., providing a control in the user interface (UI) for managing/modifying alerts and corresponding semantic rules — Figure 2 of Feng; “a user interface 254 associated with the unified notification module 100 is provided to the user for selection of the various channels 140 and associated criteria” —Feng at ¶ [0049]; and Feng at ¶¶ [0040]–[0043]).

6, Feng discloses the method of claim 1, wherein applying the semantic rules includes parsing the text to detect presence of a certain arrangement of one or more semantic concepts (e.g., parsing text for detecting a semantic concept arrangement — Feng at ¶¶ [0040], [0043] and [0048]; Figure 2 of Feng; “structured data such as…weather updates, sports and financial news like stock quotes” —Feng at ¶ [0033]; “user selects to receive the keyword news alerts” —Feng at ¶ [0040]; “a user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]).

Regarding Claim 7, Feng discloses the method of claim 1, further comprising: generating, using the client attributes to which the text was determined to correspond, a profile of potential clients for distribution of the news event (e.g., generating a profile of potential clients to receive the news event based on the client attributes — Feng at ¶¶ [0040], [0043] and [0046]; Figure 1 of Feng; “identifies the users whose subscription information 152 indicates that they are interested in the generated event alert 154” —Feng at ¶ [0037]; “matching user subscription data with the received events” —Feng at ¶ [0003]; “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]; and “The message transmission module 506 transmits the alerts 454 to the user devices 110, 112 and/or 114 through one or more of the plurality of user agents 562, 564, 566, 568 and 572 in accordance with the channel metadata and user specified criteria” —Feng at ¶ [0048]), and 
transmitting the profile of the potential client to the at least one service provider (e.g., “forward alerts regarding particular events” — Feng at ¶¶ [0037] and [0046]; “The message transmission module 506 transmits the alerts 454 to the user devices 110, 112 and/or 114 through one or more of the plurality of user agents 562, 564, 566, 568 and 572 in accordance with the channel metadata and user specified criteria” —Feng at ¶ [0048]; and “plurality of push services such as APNS Apple Notification Feng at ¶ [0051]).

Regarding Claim 8, Feng discloses the method of claim 1, wherein the semantic rules are first semantic rules (e.g., “alerts specifications or rules associated with each registered user” — Feng at ¶ [0046]; “event is matched to the rules in the data store 120 in order to identify subscribers who registered to receive updates regarding the received event.” —Feng at ¶ [0050]; Feng at ¶¶ [0040], [0043] and [0048]; and Figure 2 of Feng), the method further comprising: automatically populating the electronic database, by the one or more processors, with information related to the plurality of clients using a set of electronic documents, including parsing the set of electronic documents using second semantic rules (e.g., adding client information to the electronic database using a parsed set of electronic documents using semantic rules — Feng at ¶¶ [0040]–[0043] and [0048]; “collect user information and enable event alert management” —Feng at ¶ [0040]; “user selected options are recorded with other user information as subscription information 152 in the data store 120 and is used for producing specifications 256 for the alerts to be generated by the alerts module 104” —Feng at ¶ [0042]; “alerts specifications or rules associated with each registered user” —Feng at ¶ [0046]; Figure 2 of Feng; “user's selections and associated criteria can be stored as an alert specification alternately referred to as alert spec.” —Feng at ¶ [0043]; “user specified criteria” —Feng at ¶ [0048]; “present media related to a specific topic” —Feng at ¶ [0025]; and “criteria for forwarding news items associated with ‘Include’ keywords or filtering away the event alerts associated with ‘Do not include’ keywords” —Feng at ¶ [0040]).

Regarding Claim 15, Feng discloses a system for facilitating efficient distribution of electronic alerts to clients via intermediate service providers, the system comprising: processing hardware; and a non-transitory computer-readable memory storing thereon instructions that, when executed by the processing hardware, cause the system (e.g., Figures 1 and 3-4 of Feng; and Feng at ¶¶ [0025] and [0061]–[0062]) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 15 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 16-20 recite substantially similar subject matter to that of respective Claims 2-4 and 6-7 and, therefore, Claims 16-20 are rejected on the same basis(es) as applied above with respect to Claims 2-4 and 6-7, respectively.

Response to Arguments
Applicant’s arguments in the Amendment filed on April 7, 2021, have been fully considered and are not persuasive.  Examiner refers to recitations above to U.S. Patent Application Publication No. 2015/0074191 of Feng et al. (“Feng”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 8-10)  Applicant asserts that the examined claims, in view of currently amended independent claims, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 10-12)  Applicant asserts that independent Claims, as currently amended, are not anticipated by Feng.
(Page 12)  Applicant asserts that Claims 2-8 and 16-20, which depend from respective independent Claims 1 and 15 and include respective limitations therein, are patentably distinguishable over Feng based on at least the same reasons provided with respect to independent Claims 1 and 15.

Examiner’s Response to Applicant's Arguments
Regarding § 101, please see updated/modified § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  Regarding Applicant’s arguments that the examined claims “recite[] specific technical improvements to address a technical problem” (top half of page 9 of Applicant’s Amendment); are “directed to efficiently transmitting electronic alerts” (bottom of page 9 of Applicant’s Amendment); ‐understood, routine, and conventional functions (see sixth bullet point on page 7 of the “July 2015 Update: Subject Matter Eligibility” document, under § IV. (July 30, 2015)), which is consistent with Applicant’s disclosure mentioning at paragraph [0087] of U.S. Patent Application Publication No. 2020/0050999 of Lovell et al. (“Lovell”) that Applicant’s “one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). For example, at least some of the functions may be performed by a group of computers (as examples of machines including processors). These operations are accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs))” —Lovell at ¶ [0087] with bolding emphasis added by Examiner.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  Regarding Applicant’s arguments that “solves the problem of efficient distribution (or routing) via intermediate nodes” (e.g., top of Amendment page 10) and “recites the specific improvement of using identifiers and sets of attributes to determine respective targets for alert distribution, for efficient distribution of electronic alerts through a network…” (page 10 of the Amendment), Examiner notes that Applicant’s examined claims do not appear to recite any improvement or inventive concept rooted in technology — “semantic rules” appear to be merely received and applied without improvement to the “semantic rules” themselves or how such rules are applied to actually achieve a “specific technical improvement[] to address a technical problem” (top half of page 9 of Applicant’s Amendment).  Furthermore regarding Applicant’s argument on pages 9-10 of the Amendment, 

Applicant's argument(s) is moot since it is addressed to an amended portion(s) of the claims.  Examiner notes that Feng makes it clear that a module, such as the notification module 100 of Feng and the modules 106 of Feng, can include sub-modules (e.g., Feng at ¶ [0061] and Figures 1 and 5 of Feng).  Furthermore, Feng discloses transmitting to multiple service providers a respective electronic alert message for client distribution.  Examiner notes that module 102 with modules 502/504/506 along with module 104 with modules 502/504/506 encompass multiple service modules that provide a respective electronic alert message for client distribution in view of Feng at ¶ [0061] as well as Figures 1 and 5 of Feng.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.

Please see above § 103 rejections with respect to independent Claims 1 and 15 for at least the same reasons provided with respect to the independent claims that Claims 2-8 and 16-20, depending from respective independent Claims 1 and 15 and including the limitations therein, are not patentable based on dependency from respective independent claims.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 5,893,091 issued to Hunt et al. (hereinafter “Hunt”) for “Multicasting with key words” —Title of Hunt.
U.S. Patent Application Publication No. 2016/0149851 of Pan et al. (hereinafter “Pan”) for “suggestion module 202 identifies attributes of one or more content items that the user has previously broadcasted or previously interacted with, and then identifies suggested content items, based on the suggested content items being associated with the same identified attributes. Examples of such content item attributes include…title, keywords, genre, topic, source, etc.” —Pan at ¶ [0042].
U.S. Patent Application Publication No. 2014/0032539 of Potok et al. (hereinafter “Potok”) for “read millions of news feeds per day about topics (e.g., your customers, competitors, markets, and partners), and provide a small set of the most relevant items to read…. Topics of interest can be chosen by the user of the system for use as seeds.” —Abstract of Potok.
U.S. Patent Application Publication No. 2010/0299703 of Baruch Y. Altman (hereinafter “Altman”) for “match the information against information about its users /subscribers/audience from its database…. alerts may be sent, for example via SMS…or the like, to potential viewers 180, 7, 8 that may have requested to receive such alert when a certain transmission 11 is updated which may be identified via any combination of the parameters (such as from a certain reporter 16…or matching a certain keyword…etc. Alerts may contain links or referrals 5, 20 to the relevant live broadcasts…” —Altman at ¶ [0095];
U.S. Patent Application Publication No. 2008/0301175 of Applebaum et al. (hereinafter “Applebaum”) for “analytics section component can identify a specific news story that matches one of its rules. That rule might specify to match all news stories from the AP newswire service that have the word "NASA" in their title or text, and to create an event object related to that news item in the "NASA" event queue for all news items that match…. an analytics plug-in matches keywords in the news story with the keyword "NASA," and if a match occurs, creates and sends an event object to the "NASA" event queue. The selection of response to take (e.g., create and send an event object), and where to send the resulting event object (e.g., to the event queue) are specified as part of one or more rules” —Applebaum at ¶ [0084]; “event topic property is set to one or more tags that describe the Applebaum at ¶ [0173]; and “Example producer services include those that interface to:…SMS services, that take SMS messages and produce events.” —Applebaum at ¶¶ [0292]–[0294].
U.S. Patent Application Publication No. 2003/0093789 of Zimmerman et al. (hereinafter “Zimmerman”) for “monitoring broadcast content and generating notification signals as a function of subscriber profiles” —Title of Zimmerman; and “monitoring broadcast content stream transcripts (e.g., speech to text, closed captions, HTML text, video screen text, etc.) for ‘key words’ ” — Zimmerman at ¶ [0079].



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Friday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682